Citation Nr: 1140133	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the character of the Veteran's service from September 9, 1979 to May 14, 1982 was honorable.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to right ear tinnitus, claimed as a right ear disability.  

5.  Entitlement to service connection for a back disability.

5.  Entitlement to a non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from April 1975 to August 1975 and on active duty in the United States Army from September 1975 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran submitted new evidence after this case was certified for appeal, but waived RO review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011, and a transcript of this hearing is of record.  At his hearing, the Veteran withdrew the issue of entitlement to service connection for a respiratory disability and that issue is not before the Board.  

The issues of whether the character of the Veteran's service from September 9, 1979 to May 14, 1982 was honorable and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's tinnitus, claimed as a right ear disability, did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

3.  The Veteran's back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

4.  The Veteran did not have active military, naval, or air service during a period of war.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to service connection for tinnitus, claimed as a right ear disability, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

4.  The appellant does not meet the legal requirements for establishing basic eligibility for VA non-service connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran is seeking entitlement to service connection for a bilateral foot disability, right ear tinnitus, and a back disability.

As an initial matter, the Board notes that a March 1983 administrative decision divided the Veteran's active service into two periods.  The first period, from September 9, 1975 to September 8, 1979, was determined to be honorable for the purpose of determining entitlement to VA benefits.  The second period of service, from September 9, 1979 to May 14, 1982, was determined to be dishonorable due to a prolonged period during which the Veteran was absent without leave (AWOL), and the Veteran was deemed ineligible for VA benefits for this period of service.  The Veteran has appealed this determination and this issue will be addressed in the Remand portion of this appeal; however, the Board finds that even if the Veteran's entire period of service was considered honorable, he would still not be entitled to service connection for the claimed disabilities.  

According to the Veteran's testimony at his June 2011 hearing, he experienced foot and back pain during his period of active service due to the physical demands of being an infantryman, including carrying heavy packs of gear and walking for long distances.  While the Veteran has testified that he sought medical treatment for complaints of back pain, this assertion is not supported by the available service treatment records, which do not show any treatment for back or foot pain.  According to the Veteran's service personnel records, the Veteran waived his right to a separation physical.  

Post-service, the first complaints of back or foot pain the Board can find are VA treatment records from 2006 showing complaints of chronic low back and foot pain, as well as a diagnosis of tyloma beneath both fifth metatarsalphalangeal joints.  An April 2010 MRI shows stenosis of the cervical spine.  

The Veteran also testified at his June 2006 hearing that he was exposed to acoustic trauma in service that would leave him temporarily deaf.  He initially stated that he first noticed a ringing in his ear about fifteen years ago, which places onset in the mid 1990s, but then immediately contradicted himself by stating that his symptoms started four or five years after he left the service.  A February 2010 Audiology consult showing mild bilateral hearing loss, right greater than left, is the first post-service medical evidence of an ear disability.  

Bases on the above evidence, the Board finds that entitlement to service connection for a bilateral foot disability, right ear tinnitus, and a back disability are not warranted.  While there is evidence that the Veteran has current disabilities, there is no evidence linking the Veteran's present conditions to his military service other than the Veteran's own unsubstantiated speculation.   

The Board concedes that the Veteran's duties as an infantryman were physically demanding and that he was frequently exposed to loud noise during his active service.  The Board has also considered the Veteran's lay statements that he experienced pain in his back and feet during service and that sometimes the noise from tanks or firearms was so loud that he would be unable to hear for an hour or two following exposure.  However, the Board must find that these lay statements have little if any probative value.  

First, the Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the fact that the Veteran experienced subjective symptoms of pain is not evidence that the Veteran was injured during service or suffered from an identifiable disability.  

More importantly, the Board finds that the Veteran is an extremely poor historian, whose statements contradict each other as well as the contemporaneous medical evidence of record.  Although the Veteran claimed he was seen in service for back pain, this is not supported by his service treatment records.  Additionally, at his hearing, the Veteran provided conflicting testimony concerning when he actually first noticed ringing in his ears.  While the Board does not necessarily believe that the Veteran is being deliberately deceitful, he appears to have difficulty clearly recalling past events, possibly as a result of his long history of mental illness and substance abuse cited in the record, which undermines his credibility.  

Finally, the Board has considered the lengthy period of time between the Veteran's separation from service and the first post service evidence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The absence of any medical evidence of the Veteran's claimed disabilities for twenty-five or even thirty years after service further provides evidence against the Veteran's claim.  

While the Veteran may sincerely believe that his disabilities are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has tinnitus, as well as foot and back disabilities related to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's bilateral foot disability, tinnitus, and back disability are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

For all the above reasons, entitlement to service connection for a bilateral foot disability, tinnitus (claimed as a right ear disability), and a back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Non-Service Connected Pension Benefits

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from a non-service-connected disability not the result of the veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a). 

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) . 

VA's regulations further provide that active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (2011). 

The term period of war is defined by statute.  The Vietnam War began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i) (2011).

The Veteran served on active duty for training in the Army National Guard from April 1975 to August 1975 and on active duty in the United States Army from September 1975 to May 1982.  The only period of service that falls within a period of war is the Veteran's active duty for training in the Army National Guard; however, active duty for training only qualifies as active military, naval, or air service for purpose of VA non-service connected pension benefits if the service member was disabled or died from a disease or injury incurred or aggravated in the line of duty.  There is no evidence that the Veteran was disabled during his active duty for training.  Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.   

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and service personnel records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the June 2011 hearing before the undersigned Veterans Law Judge.  

The Board has considered whether referral for a VA medical examination is appropriate, but for the reasons detailed above, finds that such a referral is unnecessary. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral foot disability, tinnitus (claimed as a right ear disability), and a back disability is denied.  

Entitlement to non-service connected pension benefits is denied.  



REMAND

The Veteran is seeking reconsideration of a March 1983 VA administrative decision that determined that the period of his military service from September 9, 1979 to May 14, 1982 was dishonorable and a bar to VA benefits.  The RO re-opened this issue in a May 2010 RO decision, but affirmed the earlier administrative decision.  In an August 2010 letter, the Veteran clearly expressed his disagreement with this decision and his desire to have the issue reviewed; however, it does not appear that the RO ever issued a statement of the case for this issue.  Accordingly, the Board is required to remand the issue to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

As the issue of entitlement to service connection for posttraumatic stress disorder is intertwined with the issue of whether or not the Veteran's service for this period was dishonorable, it must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a statement of the case addressing the Veteran's appeal of the determination that his service from September 9, 1979 to May 14, 1982 was dishonorable.  The AOJ should inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal to the AOJ.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


